PER CURIAM.
A jury found defendant guilty of involuntary manslaughter, § 565.024, RSMo 1994. The trial court imposed a sentence of three years imprisonment. Defendant appeals that judgment and the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).